DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
There were two information disclosure statements (IDS) submitted on 08/05/2021 with identical information. Therefore, one of them is crossed out since it contains duplicate information.

Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10876183 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date(s) of Application No. 16/638561and 16/076,138 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions & Status of Claims
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 06/04/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification (paragraphs [0016], [0044]), the terms "high strength" and “primary phase” in the instant claims are interpreted as follows.
[0016] “As used herein, “high-strength” means a yield strength of 758 MPa (110 ksi) or more.” 
[0044] “As used herein, "primary phase" refers to a phase that occupies more than 40% of the total structure in terms of a volume fraction.”



Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claim 1, require(s) a high strength (interpreted as “yield strength of 758 MPa (110 ksi) or more”) stainless steel pipe having a) a specific compositional range for its constituent elements, b) a microstructure which includes a tempered martensite phase as a primary phase ("primary phase" interpreted as a phase that occupies more than 40% of the total structure in terms of a volume fraction), and 20 to 40% ferrite phase, and greater than zero and at most 25% stabilized residual austenite phase in terms of a volume fraction wherein the residual austenite phase satisfy Formula (1):                         
                            
                                
                                    M
                                    d
                                
                                
                                    30
                                
                            
                            =
                            1148
                            -
                            1775
                            C
                            -
                            44
                            C
                            r
                            -
                            39
                            N
                            i
                            -
                            37
                            M
                            o
                            -
                            698
                            N
                            -
                            15
                            W
                            -
                            13
                            C
                            u
                            ≤
                            -
                            10
                        
                    .
The double patenting rejections over U.S. Patent No. US 10876183 B2 as well as the provisional double patenting rejections over copending Application No. 16/638561 and 16/076,138 as stated in the prior office action have been withdrawn in view of the terminal disclaimers filed on 10/19/2021 and 10/29/2021.
The prior art of record, WO 2014/097628 A1 via its US English equivalent US 2015/0315684 A1 of Eguchi (US'684) {whole document} teaches [0001] “a high-strength stainless steel seamless tube or pipe for oil country tubular goods suitable for use in oil wells, gas wells, and the like of crude oil or natural gases” “In this regard, hereafter the term “high strength” refers to the strength of yield strength: 110 ksi grade, i.e., the strength of 758 MPa or more on a yield strength basis.” wherein the steel has a composition {abstract, [0020]-[0029], [0037]- wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. Although                         
                            
                                
                                    M
                                    d
                                
                                
                                    30
                                
                            
                            =
                            1148
                            -
                            1775
                            C
                            -
                            44
                            C
                            r
                            -
                            39
                            N
                            i
                            -
                            37
                            M
                            o
                            -
                            698
                            N
                            -
                            15
                            W
                            -
                            13
                            C
                            u
                            ≤
                            -
                            10
                        
                    , as claimed in the instant claims. Moreover, instant specification teaches by the way of examples, although having identical chemical composition, the Md30 value as claimed is specific to the stabilized austenite and the  stabilization heat treatment modulates whether or not the formulaic expression meets the claimed range. Specifically, Table 3 and Table 5 of the instant specification show that steel pipe No. 1 and 2 have identical chemical composition and steel pipe No. 2 has a Md30 value in the claimed range with the presence of the stabilization heat treatment while steel pipe No. 1 which lacks the stabilization heat treatment has a Md30 value that does not meet the claimed range. Therefore, instant claim 1, its dependents claims 2-4 and claims 5-8 which are directed to making of the allowable product of claim 1 are distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733